Name: Commission Implementing Regulation (EU) NoÃ 1212/2012 of 17Ã December 2012 amending Regulations (EC) NoÃ 2535/2001, (EC) NoÃ 917/2004, (EC) NoÃ 382/2008, (EC) NoÃ 748/2008, (EC) NoÃ 810/2008 and (EC) NoÃ 610/2009 as regards the notification obligations within the common organisation of agricultural markets
 Type: Implementing Regulation
 Subject Matter: tariff policy;  animal product;  processed agricultural produce;  America;  information technology and data processing;  trade
 Date Published: nan

 18.12.2012 EN Official Journal of the European Union L 348/7 COMMISSION IMPLEMENTING REGULATION (EU) No 1212/2012 of 17 December 2012 amending Regulations (EC) No 2535/2001, (EC) No 917/2004, (EC) No 382/2008, (EC) No 748/2008, (EC) No 810/2008 and (EC) No 610/2009 as regards the notification obligations within the common organisation of agricultural markets THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 192(2), in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments ² regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (2), lays down common rules for notifying information and documents by the competent authorities of the Member States to the Commission. Those rules cover in particular the obligation for the Member States to use the information systems made available by the Commission and the validation of the access rights of the authorities or individuals authorised to send notifications. In addition, that Regulation sets common principles applying to the information systems so that they guarantee the authenticity, integrity and legibility over time of the documents and provides for personal data protection. (2) Pursuant to Regulation (EC) No 792/2009, the obligation to use the information systems in accordance with that Regulation has to be provided for in the Regulations establishing a specific notification obligation. (3) The Commission has developed an information system that allows managing documents and procedures electronically in its own internal working procedures and in its relations with the authorities involved in the common agricultural policy. (4) It is considered that several notification obligations can be fulfilled via that system in accordance with Regulation (EC) No 792/2009, in particular those provided for in Commission Regulations (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (3), (EC) No 917/2004 of 29 April 2004 on detailed rules to implement Council Regulation (EC) No 797/2004 on measures improving general conditions for the production and marketing of apiculture products (4), (EC) No 382/2008 of 21 April 2008 on rules of application for import and export licences in the beef and veal sector (5), (EC) No 748/2008 of 30 July 2008 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (6), (EC) No 810/2008 of 11 August 2008 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (7) and (EC) No 610/2009 of 10 July 2009 laying down detailed rules for the application of the tariff quota for beef and veal originating in Chile (8). (5) In the interest of efficient administration and taking account of the experience, some notifications should be either simplified and specified or deleted in those Regulations. (6) Regulations (EC) No 2535/2001, (EC) No 917/2004, (EC) No 382/2008, (EC) No 748/2008, (EC) No 810/2008 and (EC) No 610/2009 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2535/2001 is amended as follows: (1) In Article 10, paragraph 3 is replaced by the following: "3. Member States shall notify the Commission of their lists of approved importers broken down by the approved importers who have given their consent in accordance with paragraph 2, and the other approved importers. That notification shall contain the approval number, name, address, telephone number and email address of the approved importers." (2) Article 39 is deleted. (3) In Article 40, paragraph 2 is replaced by the following: "2 Member States shall notify the Commission of the results of the monitoring carried out for each quarter under Annex IV by the 10th of the following month. That notification shall contain the following information: (a) general information: (i) name of the butter manufacturer; (ii) lot identification code; (iii) size of the lot in kg; (iv) date of the checks (day/ month/ year); (b) weight check: (i) size of the random sample (number of cartons); (ii) data in respect of the mean:  arithmetic mean of the net weight per carton in kg (as specified on the IMA 1 certificate- box 9),  arithmetic mean of the net weight of the sample cartons in kg,  whether the arithmetic mean of the net weight determined in the Union shows a significant difference to the declared value (N= no, Y = yes); (iii) data in respect of the standard deviation:  standard deviation of the net weight per carton in kg (as specified on the IMA 1 certificate  box 9),  standard deviation of the net weight of the sample cartons (kg),  whether the standard deviation of the net weight of the net weight determined in the Union shows a significant difference to the declared value (N= no, Y = yes); (c) check of the fat content: (i) size of the random sample (number of cartons); (ii) data in respect of the mean:  arithmetic mean of the fat content of the sample cartons in % of fat,  whether the arithmetic mean of the fat content determined in the Union exceeds 84,4 % (N= no, Y = yes)." (4) Article 45 is replaced by the following: "Article 45 Within the framework of import tariff quotas, Member States shall notify the Commission of the details of the quantities of products put into free circulation, in accordance with Article 4 of Regulation (EC) No 1301/2006." (5) The following Article 45a is inserted: "Article 45a The notifications referred to in this Regulation, except those referred to in Article 15, Article 35a(1) and Article 45, shall be made in accordance with Commission Regulation (EC) No 792/2009 (9). (6) Annexes V and XIV are deleted. Article 2 Regulation (EC) No 917/2004 is amended as follows: (1) Article 1 is replaced by the following: "Article 1 The national programmes referred to in Article 105 of Council Regulation (EC) No 1234/2007 (10) (hereinafter referred to as the apiculture programmes) shall: (a) describe the situation in the sector making it possible to update regularly the structural data in the study referred to in Article 107 of Regulation (EC) No 1234/2007, covering in particular the following: (i) total number of beekeepers; (ii) number of professional beekeepers with more than 150 hives each; (iii) total number of hives; (iv) honey production; (v) list of aims of the programme; (b) give a detailed description of the measures involved, with estimated costs and financing plan broken down by year at national and regional level, according to the following headings: (i) technical assistance to beekeepers; (ii) control of varroasis; (iii) rationalisation of transhumance; (iv) analyses of honey; (v) restocking of hives; (vi) applied research programmes; (c) refer to the applicable laws, regulations and administrative provisions; (d) list the representative organisations and bee-keeping cooperatives that collaborated with the competent authority of the Member State in drawing up the apiculture programmes; (e) set up the monitoring and assessment arrangements of the apiculture programmes. (2) In Article 6, the third paragraph is replaced by the following: "By 15 December each year, Member States shall notify the Commission of a summary of the implementation of expenditure broken down according to the headings referred to in Article 1(b)." (3) The following Article 6a is inserted: "Article 6a The notifications referred to in this Regulation shall be made in accordance with Commission Regulation (EC) No 792/2009 (11). Article 3 Regulation (EC) No 382/2008 is amended as follows: (1) Article 6 is replaced by the following: "Article 6 1. No later than the 10th day of each month, Member States shall notify the Commission of the quantities of products, in kilograms product weight or heads, broken down per country of origin, for which import licences were issued in the previous month in relation to out of quota imports. 2. No later than 31 October each year, Member States shall notify the Commission of the quantities of products, in kilograms product weight or heads, broken down per country of origin, for which import licences issued during the period from 1 July of the previous year to 30 June of the year in question were unused in relation to out of quota imports. 3. Member States shall notify the Commission of the details of the quantities of products put into free circulation in accordance with Article 4 of Commission Regulation (EC) No 1301/2006 (12). (2) Article 7 is replaced by the following: "Article 7 The notifications referred to in Article 6(1) and (2) shall be made using the product categories indicated in Annex V." (3) Article 16a is replaced by the following "Article 16a The notifications referred to in this Regulation with the exception of Article 6(3) shall be made in accordance with Commission Regulation (EC) No 792/2009 (13). (4) Annexes II, III and IV are deleted. Article 4 Regulation (EC) No 748/2008 is amended as follows: (1) In Article 8, paragraphs 2 and 3 are replaced by the following: "2. At the latest on the 17th day of the month in which applications are submitted, the Member States shall notify the Commission of the total quantity per country of origin covered by applications. 3. Import licences shall be issued as from the 25th and no later than at the end of the month in which the applications were submitted." (2) Article 9 is amended as follows: (a) Paragraphs 1 and 2 are replaced by the following: "1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission: (a) no later than 10 August, of the quantities of products, including nil returns, for which import licences were issued in the previous month, regarding the quantities referred to in Article 1(3)(b) of this Regulation; (b) no later than 31 August following the end of each import tariff quota period, of the quantities of products, including nil returns, for which import licences were issued in the previous import tariff quota period, regarding the quantities referred to in Article 1(3)(a) of this Regulation; (c) no later than 31 October following the end of each import tariff quota period, of the quantities of products, including nil returns, covered by unused or partly used import licences and corresponding to the difference between the quantities entered on the back of the import licences and the quantities for which they were issued. 2. Member States shall notify the Commission of the details of the quantities of products put into free circulation in accordance with Article 4 of Regulation (EC) No 1301/2006." (b) In paragraph 3, the second subparagraph is replaced by the following: "The notifications regarding the quantities referred to in Article 1(3)(a) of this Regulation shall be made in accordance with Commission Regulation (EC) No 792/2009 (14). (3) Annexes IV, V and VI are deleted. Article 5 Regulation (EC) No 810/2008 is amended as follows: (1) In Article 5, paragraphs 2 and 3 are replaced by the following: "2. At the latest on the 10th day of the month in which applications are submitted, Member States shall notify the Commission of the total quantity per country of origin covered by applications. 3. Import licences shall be issued as from the 17th and no later than the 21st of the month in which the applications were submitted. Each licence issued shall specify per CN code or group of CN codes the quantity concerned." (2) Article 11 is amended as follows: (a) paragraph 2 is replaced by the following: "2. Member States shall notify the Commission of the details of the quantities of products put into free circulation in accordance with Article 4 of Regulation (EC) No 1301/2006." (b) in paragraph 3, the second subparagraph is replaced by the following: "The notifications regarding the quantities referred to in Article 1(1)(b) and (c) and in Article 2(a) to (e) and (g) of this Regulation shall be made in accordance with Commission Regulation (EC) No 792/2009 (15). (3) Annexes IV, V and VI are deleted. Article 6 Regulation (EC) No 610/2009 is amended as follows: (1) In Article 10, paragraphs 2 and 3 are replaced by the following: "2. Member States shall notify the Commission of the details of the quantities of products put into free circulation in accordance with Article 4 of Regulation (EC) No 1301/2006. 3. The notifications referred to in paragraph 1 shall be made in accordance with Commission Regulation (EC) No 792/2009 (16) and the product categories indicated in Annex V to Regulation (EC) No 382/2008 shall be used. (2) Annexes V, VI and VII are deleted. Article 7 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 228, 1.9.2009, p. 3. (3) OJ L 341, 22.12.2001, p. 29. (4) OJ L 163, 30.4.2004, p. 83. (5) OJ L 115, 29.4.2008, p. 10- (6) OJ L 202, 31.7.2008, p. 28. (7) OJ L 219, 14.8.2008, p. 3. (8) OJ L 180, 11.7.2009, p. 5. (9) OJ L 228, 1.9.2009, p. 3." (10) OJ L 299, 16.11.2007, p. 1." (11) OJ L 228, 1.9.2009, p. 3." (12) OJ L 238, 1.9.2006, p. 13." (13) OJ L 228, 1.9.2009, p. 3." (14) OJ L 228, 1.9.2009, p. 3." (15) OJ L 228, 1.9.2009, p. 3." (16) OJ L 228, 1.9.2009, p. 3."